Citation Nr: 0921859	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  01-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a shell fragment wound (SFW) to 
the left buttock, Muscle Group XVII with retained foreign 
body.

2.  Entitlement to a compensable disability rating for a 
service-connected skin disorder of the feet, variously 
diagnosed as pseudomonas, tinea pedis, and fungal infection, 
and claimed as a wet corn between the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied 
entitlement to a disability rating in excess of 10 percent 
for the service-connected residuals of a SFW to the Veteran's 
left buttock.  

The January 2000 rating decision also denied entitlement to 
service connection for a skin disorder of the feet, at that 
time phrased as a "corn between the toes."  Subsequently, 
during the course of the appeal, an April 2005 rating 
decision granted service connection for a skin disorder of 
the feet, phrased as "pseudomonas and/or tinea pedis," and 
assigned a noncompensable (0%) disability rating effective 
December 21, 1999.  The Veteran disagreed with the initial 
disability rating assigned upon the grant of service 
connection for the skin disorder of the feet.   

The case was previously before the Board in November 2003, 
when it was remanded for additional development which has 
been completed.  In February 2006 the Board rendered a 
decision on the veteran's claims.  In February 2008 the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case.  

In July 2008, the Board rendered decisions on some of the 
issues remaining on appeal.  The two issues indicated above, 
were remanded for additional development.  The issue 
involving the disability rating assigned for the residuals of 
a SFW to the left buttock requires additional development and 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected skin disorder of the feet 
is manifested by: chronic fungal infection with maceration of 
the toe web spaces of both feet; involvement of less than 5 
percent of total body surface area; involvement of no part of 
the exposed body surface area; the current need for daily 
treatment with topical prescription medication; the need for 
occasional treatment with oral antibiotics in the past.

2.  The pseudomonas infection of the Veteran's toe web spaces 
has not been active since 2002.


CONCLUSION OF LAW

The criteria for a 10 percent rating, and not in excess 
thereof, for a service-connected skin disorder of the feet, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2001, 2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The initial adjudication of the veteran's claim was in a 
January 2000 rating decision which is prior to the effective 
date of the VCAA.  Accordingly, notice to the veteran could 
not have been provided until later in the claims process.  
Nevertheless, the RO provided the veteran the required 
general notice with respect to his claims in letters dated 
February 2001 and November 2004.  The letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  In the present case, service connection was 
granted for a skin disorder of the feet in a 2005 rating 
decision.  The Veteran specifically indicated disagreement 
with VA's failure to assign an initial compensable disability 
rating for this disability.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Accordingly, once service connection was granted 
and ratings and effective dates were assigned section 5103(a) 
notice was no longer required.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  As  the issue on appeal involves the 
assignment of the initial separate disability rating upon the 
grant of service connection, these requirements are not 
applicable in the instant case.

With respect to the duty to assist the Veteran, it is noted 
that a recent VA Compensation and Pension examination of the 
Veteran has been obtained.  The RO has also associated VA and 
private treatment records with the claims folder.  There is 
no indication that there are any outstanding relevant records 
that must be obtained.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; private 
medical records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the Veteran's claim 
for an increased initial disability rating for his service-
connected skin disorder of the feet.  

II.  Factual Background

As noted above, the Veteran served on active duty from 
January 1969 to December 1970.  He served in combat in 
Vietnam.  He asserts that he developed a skin disorder of the 
feet during his service in Vietnam.  

Review of the Veteran's service treatment records does not 
reveal any complaints of, or treatment for any skin disorder 
during service.  In September 1970, separation examination of 
the Veteran was conducted.  His skin and feet were noted to 
be "normal" on clinical evaluation.  The only abnormality 
of the feet noted by the examining physician was a scar on 
the left foot as a residual of a SFW.  

At a September 1982 VA examination, the Veteran reported 
fungal infection of the left foot since service in Vietnam.  
However, no such skin abnormality was noted on the 
examination report.  No skin disorder of the feet was noted 
in either the March 1992 or May 1993 VA Compensation and 
Pension examination reports.  While these examinations were 
for orthopedic disabilities, the feet were specifically 
examined and no mention of any skin disorder was made in 
either examination report.  A private medical examination 
report dated June 1998 also does not indicate the presence of 
any skin disorders.

Private medical records dated December 1999 reveal that the 
Veteran was diagnosed with cellulitis of the left foot and he 
required treatment with topical and oral prescription 
antibiotics.

A February 2000 VA podiatry note indicates that the Veteran 
was prescribed Mycostatin powder to treat tinea pedis.  A May 
2001 VA dermatology treatment note reveals that the Veteran 
had tinea pedis with white hyperkeratotic plaques in the webs 
of his toes.   

A May 2002 VA dermatology treatment note reveals that the 
Veteran again required treatment for pseudomonas and fungal 
infection of the webs of his toes.  Symptoms of green 
macerated skin between the toes were noted.  Treatment was 
with prescription topical medication and the oral antibiotic 
Cipro.  A July 2002 follow-up treatment note indicated that 
the Veteran's "pseudomonas/fungal toe web infection better 
after 1 week of Cipro, Naftin cream, and gentamycin 
oint[ment]."  However minimal white macerated skin between a 
few of the toes was still noted.  These same symptoms were 
noted again a month later in August 2002 with treatment being 
continued with the Naftin cream.  A June 2004 VA dermatology 
record revealed very similar findings, as did a September 
2005 treatment record.  

In January 2005 a VA Compensation and Pension skin 
examination of the Veteran was conducted.  Physical 
examination revealed mild maceration on some of the toe web 
space of both feet along with tinea pedis on the soles of 
both feet.  The examiner noted that the Veteran required 
periodic treatment for recurrent toe web infections with 
prescribed topical medication.  

VA dermatology treatment records reveal that the Veteran was 
seen for treatment of his fungal toe web infection in 
February 2005.  Symptoms noted were white macerated skin on 
the three medial toe webs of each foot.  Treatment included 
topical cream and foot gloves.  

In April 2005 another VA skin examination of the Veteran was 
conducted.  Physical examination again revealed mild fungal 
infection in the third and fourth toe web spaces of both 
feet.  The diagnosis was "refractory fungal infections, 
bilateral feet."  

In October 2007, the most recent VA dermatology Compensation 
and Pension examination of the Veteran was conducted.  The 
Veteran reported treating his recurrent fungal infections of 
the toe web spaces with topical medication and powder which 
slow the infective process but never completely eradicates 
the symptoms.  On physical examination, all toe web spaces, 
except for between the great toe and second toe of each foot, 
showed involvement with fungal infection.  The examiner 
indicated that the Veteran had chronic fungal infection with 
maceration secondary to bacterial infection of the two web 
spaces of both feet.  Treatment included "antibiotic drops, 
antifungal powder, oral antibiotics."  The diagnosis was: 
chronic fungal infection with maceration of the toe web 
spaces of both feet; involvement of less than 5 percent of 
total body surface area; involvement of no part of the 
exposed body surface area; the current need for daily 
treatment with topical prescription medication; the need for 
treatment with oral antibiotics in the past.  The examiner 
also noted that the Veteran had resolved pseudomonas 
infection of the toe web spaces which had not been active 
since 2002.

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).

As noted above, the present appeal involves the initial 
disability rating assigned upon the grant of service 
connection.  Fenderson, 12 Vet. App. at 126.  The April 2005 
rating decision granted service connection for a skin 
disorder of the feet as "pseudomonas and/or tinea pedis" 
and assigned a noncompensable disability rating effective 
from December 1999.  The RO assigned the noncompensable 
disability rating pursuant to Diagnostic Code 7813 which 
provides rating criteria for dermatophytosis and provides 
that tinea pedis is to be rated based on disfigurement of the 
head, face or neck, scars or dermatitis, depending upon the 
predominant disability.   38 C.F.R. § 4.118, Diagnostic Code 
7813 (2008).  As the veteran's tinea pedis does not involve 
the head, face or neck and there is no permanent scar or 
disfigurement, the Board finds that dermatitis is the most 
predominant disability with the rating criteria provided for 
under Diagnostic Code 7806.  

The rating criteria for skin disabilities have changed during 
the pendency of the Veteran's appeal.  Prior to August 30, 
2002, Diagnostic Code 7806 was used to rated eczema.  A 
noncompensable disability rating was warranted for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area .  A 10 percent disability 
rating was warranted for eczema with exfoliation, exudation, 
or itching involving an exposed surface or extensive area.  A 
30 percent disability rating contemplated eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement. Finally, a 50 percent disability rating, the 
highest rating assignable under this Diagnostic Code, was 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant eczema. 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002) (as in effect prior to August 30, 2002).

Effective August 30, 2002, the schedule for evaluation of 
skin disorders was amended to provide for a noncompensable 
rating for dermatitis or eczema involving less than 5 percent 
of the entire body, or less than 5 percent of exposed areas 
affected and requiring no more than topical therapy during 
the past 12-month period.  A 10 percent disability rating is 
warranted where at least 5, but less than 20 percent of the 
entire body is affected, or for at least 5 but less than 20 
percent of the exposed affected areas, or where intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the prior 12-month period. A 30 
percent rating contemplates dermatitis or eczema over 20 to 
40 percent of the body or 20 to 40 percent of the exposed 
areas affected, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not constantly 
during the prior 12- month period.  The highest assignable 
disability rating of 60 percent is warranted where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas is affected, or; where constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008) (effective 
August 30, 2002).

The Board notes that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal. See VAOPGCPREC 7-2003. However, the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 
(2000).

The RO assigned a noncompensable disability rating pursuant 
to the current rating schedule.  However, as the period of 
time in question for assigning an initial disability rating 
dates back to 1999, the Board must consider the Veteran's 
claim for a higher disability rating under both sets of 
rating criteria.

The evidence supports the assignment of a 10 percent 
disability rating for the Veteran's service-connected skin 
disorder of the feet effective back to the date of service 
connection in December 1999.  The evidence of record reveals 
that the Veteran has recurrent fungal infection of the toe 
web spaces of both feet with maceration of the skin.  Under 
the old regulations this approximates the rating criteria of 
exfoliation, and exudation which warrants the assignment of a 
10 percent rating.  However, when considered under the old 
rating criteria, extensive lesions, marked disfigurement 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant skin 
disorder are not shown, so a disability rating in excess of 
10 percent is not warranted under the old regulations.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002) (as in effect 
prior to August 30, 2002).

When considered under the current rating criteria the 
Veteran's service-connected skin disorder of the feet would 
also warrant the assignment of a 10 percent disability 
rating.  Specifically, the Veteran's fungal infection of the 
toes has required periodic treatment with oral antibiotics.  
While the Board acknowledges that this is not systemic 
therapy with corticosteroids or other immunosuppressive 
drugs, it most nearly approximates this as the treatment has 
been shown to require Cipro, a fairly powerful oral 
antibiotic agent on several occasions but for a total 
duration of less than six weeks during the prior 12-month 
period.  The evidence does not support the assignment of a 
disability rating in excess of 10 percent under the current 
rating criteria.  Simply put, the surface area of involvement 
and the medication prescribed do not meet the criteria of the 
assignment of a disability rating in excess of 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008) (effective 
August 30, 2002).

To summarize, the evidence of record supports the assignment 
of a 10 percent disability rating for the Veteran's service-
connected skin disorder of the feet whether the disability is 
considered under the old, or current rating criteria.  
However, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
this disability, for any period of time covered by this 
appeal, and when considered under either set of rating 
criteria.  


ORDER

An initial disability rating of 10 percent, and not in excess 
thereof, is granted for a service-connected skin disorder of 
the feet, variously diagnosed as pseudomonas, tinea pedis, 
and fungal infection, and claimed as a wet corn between the 
toes, effective from the date of service connection on 
December 21, 1999, and subject to the law and regulations 
governing the payment of monetary awards.  




REMAND

In July 2008, the Board remanded the case for additional 
examination of the Veteran pursuant to the Court's February 
2008 order.  One of the examinations ordered was a 
"neurologic examination."  This examination was conducted 
in December 2008.  In March 2009, the Veteran's 
representative submitted a brief which argued that this 
examination was "inadequate for rating purposes.  The 
examination was completed by a physician's assistant and not 
signed off on by a medical doctor.  . . .   Thus the claim 
should be remanded for a new neurological examination by a 
qualified neurologist."  

In the July 2008 remand, the Board ordered:

The veteran should be accorded a 
neurologic examination.  The report of 
examination should include a detailed 
account of all manifestations neurologic 
symptoms of the buttocks and lower 
extremities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if any neurologic symptoms of the 
lower extremities are present, and if so 
are they related to the SFW to the left 
buttock during service.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

Emphasis has been added to show, that the Board did not 
require that a neurologist be required to conduct the 
examination, although the Board concedes that the last 
sentence of the remand action paragraph does refer to 
"examining physician."  Since the Court has held that a 
remand confers on the veteran, as a matter of law, the right 
to compliance with the remand orders, and that the Board 
prior remand did imply that examination by a physician, 
rather than a physician's assistant, was required, remand is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a 
neurologic examination.  The report of 
examination should include a detailed 
account of all manifestations of 
neurologic symptoms of the buttocks and 
lower extremities found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically, x-ray examination 
of the Veteran's left buttock should be 
conducted and the examiner and/or the 
examining radiologist should indicate if 
there are any retained foreign bodies from 
the Veteran's inservice SFW.  The examiner 
is requested to indicate if any neurologic 
symptoms of the lower extremities are 
present, and if so are they related to the 
SFW to the left buttock during service.  
Specifically, does the Veteran have any 
current left sciatic neurologic symptoms 
resulting from the SFW as indicated was 
possible in the service treatment records?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
either be conducted by a physician, or 
reviewed and signed off on by a physician.  
The examiner should provide complete 
rationale for all conclusions reached.

2.  Following the above, readjudicate the 
veteran's claims and issue a SSOC to the 
veteran and his representative.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


